As filed with the Securities and Exchange Commission on November 23, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Alberta, Canada (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 926 West Sprague Avenue Suite 200 Spokane, Washington (Address of Principal Executive Offices) (Zip Code) GOLD RESERVE INC. 2 (Full title of the plan) Rockne J. Timm 926 West Sprague Avenue, Suite 200 Spokane, Washington 99201 (509) 623-1500 (Name, address and telephone number, including area code, of agent for service) Copy to: Jonathan B. Newton Baker & McKenzie LLP Bank of America Center 700 Louisiana, Suite 3000 Houston, Texas 77002 (713) 427-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ CALCULATION OF REGISTRATION FEE Title of securities to be registered(1) Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price Amount of registration fee Class A Common Shares, no par value 1,200,000 Shares $4.17 $5,004,000 $579.96 (1) Class A Common Shares, no par value per share (the “Class A Common Shares”), of Gold Reserve Inc. being registered hereby related to the Gold Reserve Inc. 2012 Equity Incentive Plan.
